Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The amendment made to claim 24, as filed on August 19, 2022, is acknowledged.  
The amendment made to claim 24 has overcome the previous prior art rejection to the claim as set forth in the Office Action mailed on June 24, 2022.

Reasons for Allowance
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claims 1-23, the reasons for allowance were included in the Office Action mailed on June 24, 2022.
Regarding claim 24, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising: selectively etching the first germanium-containing layer by exposing the film stack to a plasma comprising fluorine agents, nitrogen agents, and hydrogen agents, the plasma etching the first germanium-containing layer while simultaneously causing a passivation layer to be formed on exposed surfaces of the first silicon layer and the second silicon layer to inhibit etching of the first silicon layer and the second silicon layer during exposure of the film stack to the plasma, wherein gases for generating the plasma are free of oxygen.  The closest cited prior art of Pargon discloses wherein gases for generating the plasma comprise oxygen (section II). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIONG-PING LU/
Primary Examiner, Art Unit 1713